Citation Nr: 1502084	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, claimed as a result of herbicide exposure.

2.  Entitlement to service connection for right shoulder disorder (claimed as right shoulder pain).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for left eye corneal opacity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He served within the Republic of Vietnam from November 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the Board hold the record open for an additional 60 days to allow him to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  The Veteran has not waived review of this evidence by the Agency of Original Jurisdiction (AOJ); however, as the evidence is not pertinent to the issues on appeal, such waiver is not required.  See 38 C.F.R. § 20.1304 (2014).

The Board has recharacterized the issue of entitlement to service connection for PTSD with depression to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 
This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if additional action is necessary.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while on active duty in Vietnam.

2.  The Veteran is not shown by the probative evidence of record to have been diagnosed with Parkinson's disease at any time during the period on appeal. 

3.  The probative evidence of record is against finding that the Veteran's right shoulder disorder is causally-related to a disease, injury or event in service, or that right shoulder arthritis manifested to a compensable degree within one year of service.

4.  The probative evidence of record is against finding that the Veteran's dizziness is causally-related to a disease, injury or event in service.  

5.  The probative evidence of record is against finding that the Veteran's left eye corneal opacity is causally-related to a disease, injury or event in service.





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).

2.  The criteria to establish service connection for dizziness are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria to establish service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2014).

4.  The criteria to establish service connection for left eye opacity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in December 2010, which advised the Veteran of the evidence necessary to substantiate his service connection claims, and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, and several VA examination reports and addenda.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claims.  

Review of the VA examinations shows that the examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations and diagnostic tests and provided responsive opinions. Although the October 2012 VA examiners did not review the Veteran's service treatment records, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, however, the examiners accurately reported the examination results.  The examiner who performed the eye examination further determined, by interviewing the Veteran about his medical history, that he sustained an injury to his left cornea in 1995, many years after service and that he did not experience dizziness until 2009, some 40 years after service.  

In January 2013, the examiner who performed the October 2012 headache and shoulder examinations wrote addenda to the examination reports, in which he noted that after reviewing the Veteran's service treatment records, it was less likely than not that either disorder was related to active duty service.  As the examiners also provided sound explanations for their opinions, the Board finds the VA examination reports are adequate upon which to base decisions in this case.

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the Veteran's claim of entitlement to service connection for Parkinson's disease, as there is no competent lay or medical evidence to suggest that the Veteran has ever been diagnosed with the disorder.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  

However, a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing Parkinson's disease or linking it to military service many decades later.  Therefore, this is not a case in which the Veteran's lay observation alone can serve to suggest any association between his claimed condition and service.  As there is no competent evidence to show that the Veteran has a diagnosis of the disorder, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Further, as noted above, in September 2013, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  

Further, there is no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements.  

During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorders in question.  Moreover, although the Veteran advised the VLJ that he would be submitting additional evidence from his physician showing that he had been diagnosed with Parkinson's disease, no such evidence was received.  Accordingly, the Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 






Entitlement to service connection for Parkinson's disease, 
claimed as a result of herbicide exposure

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed above shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Joint Services Records and Research Center has confirmed that the Veteran served in the Republic of Vietnam from November 1968 to December 1969.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange. 

Review of the Veteran's service treatment records, however, reveals no evidence of symptoms suggestive of, treatment for, or a diagnosis of Parkinson's disease.  Similarly, post-service VA records contain no probative evidence that the Veteran was ever diagnosed with Parkinson's disease.  During his hearing before the Board, the Veteran reported that, about five years earlier, he noticed that his head shook involuntarily.  Although he initially stated that he was told by a VA physician that he "might" have the disease and said that he would submit treatment records showing a current diagnosis, there are no treatment reports of record that demonstrate that the Veteran has been diagnosed with the disorder.

In January 2011, the Veteran underwent an Agent Orange examination at the VA North Dallas Medical Center (VAMC).  At that time, he specifically denied headaches, paresthesias or other neurological disorders.  During the physical examination, the sensory examination was normal, with findings of a normal gait, deep tendon reflexes, muscle strength and movement, and a normal cranial nerve examination.  While the Veteran was diagnosed as having several other conditions, there was no diagnosis of Parkinson's disease or any other neurological disorder; although the Veteran was found to have evidence of a mild, left ulnar sensory mononeuropathy proximal to the left wrist during a February 2010 outpatient examination, those findings were not show to have any relationship to Parkinson's disease.

The preponderance of the competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for Parkinson's disease, to include as a result of herbicide exposure.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, supra.

In addition to the medical evidence, the Board has also considered the Veteran's contention that he has Parkinson's disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex neurological disorder, such as Parkinson's disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA clinician, a competent, experienced medical professional, than on the Veteran's lay statements.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Parkinson's disease.  As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not applicable and the appeal is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Entitlement to service connection for a right shoulder disorder

The Veteran argues that he sustained an injury to his right shoulder during service when he fell approximately 25 feet from a communications pole and landed on his right side.

Review of the service treatment records shows that in January 1969, the Veteran was treated for a 2.5 inch laceration to his left arm, which he said he sustained falling from a telephone pole.  The service treatment records, however, show no mention of either a left or right shoulder injury.  During his December 1969 separation examination, clinical findings for the joints were within normal limits.  

As there are no post-service treatment records within one year of separation from service showing that the Veteran was diagnosed with arthritis of the right shoulder to a compensable degree, service connection for right shoulder arthritis on a presumptive basis is not for application.

In October 2012, during a VA shoulder/arm examination, the Veteran reported a history of right shoulder surgery approximately 15 years earlier.  The examiner noted that, as a treatment record dated prior to 2000 also indicated that the Veteran claimed having right should surgery some 15 years before, it was likely that this surgery had occurred in the 1980's.  He further observed that x-rays showed a history of acromioclavicular (AC) joint separation.  The examiner diagnosed the Veteran with right rotator cuff tendinopathy since 2008 and right AC joint arthritis since 2000.  He did not, however, provide a nexus opinion, as he said that he had not reviewed the Veteran's service treatment records.  Thereafter, in January 2013, the VA examiner reported that the Veteran's current right shoulder condition was less likely than not related to the claimed fall in service.  He noted that, while review of the service treatment records revealed the Veteran's left arm laceration in January 1969, there was no mention of any shoulder issues either at that time, or following that incident.  He further observed that the Veteran had normal findings during his separation examination, at which time, he also denied having a painful or trick shoulder.  

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder on both a direct and presumptive basis.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's current right shoulder disorders and any incident of service.  Similarly, because there is no probative evidence to show that the Veteran was diagnosed with right shoulder arthritis to a compensable degree within one year of separating from service, service connection for right shoulder arthritis on a presumptive basis is not applicable.  

In addition to the medical evidence, the Board has considered the Veteran's testimony concerning the etiology of his right shoulder conditions.  As noted above, the Veteran is a layperson who is not competent to opine on medical matters.  

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, this matter is clearly distinguishable. 

The Board noted a general absence of complaints during service or physical findings within normal limits at separation, and that although the Veteran now claims that he sustained an injury to his right shoulder in service, the service treatment records clearly show that he was treated only for a small laceration to his left arm, which he said was the result of falling from a pole; the service treatment records show no diagnosis of a right or left shoulder disorder.  It is reasonable to conclude that if the Veteran had sustained an injury to his right shoulder in his fall from the pole, he would have reported and received treatment for such a condition, as he did for the left arm injury.  In this instance, the Board concludes that the Veteran's assertions of causation are less probative than the contemporaneous records and the VA opinion.  See Buchanan. 
 
Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See generally Gilbert, supra; Ortiz v. Principi , supra.

Entitlement to service connection for dizziness.

The Veteran claims that he experiences dizziness, secondary to headaches (which he also claims are the result of military service, but are not a service-connected disorder).  Specifically, he avers that he was treated for chronic headaches in service, and states that he has dizziness as a result.

There is no finding that a disorder manifested by dizziness was treated or diagnosed during service.  Review of the Veteran's service treatment records show that he complained of headaches only twice during service: once in January 1969, during a febrile illness, and again over a period of two days in February 1969, during an afebrile illness; there was no diagnosis for either occurrence.  During his December 1969 service separation examination, the Veteran was noted to having neurological findings within normal limits.  On the accompanying report of medical history, he also denied then having, or ever previously having experienced dizziness or fainting spells, or frequent or severe headaches.  

Post-service VA treatment records show that the Veteran did not seek treatment for complaints of dizziness until January 2009, when he was seen in the VAMC emergency department with complaints of feeling dizzy for the past 2-3 days.  He also reported "night sweats," strange dreams and depression.  The clinician noted that he had been taking 100 mg of Zoloft for depression, but had run out of the medication five days earlier.  He was diagnosed with dizziness and depression.  The Veteran returned to the VAMC in September 2009 with complaints of dizziness and headaches, but was advised to see his primary care physician.  

In October 2012, during a VA headache examination, the Veteran denied ever having had a workup or diagnosis of dizziness.  Although he said that he had been experiencing dizziness over the past "several" years, the clinician noted that VA treatment reports only showed intermittent complaints since 2009.  The examiner also noted that, during an an ear, nose and throat examination conducted the same day, the clinician had opined that there was no vestibular disorder to account for his symptoms.  

Although during the Board hearing, the Veteran claimed that his dizziness was associated with headaches in service, during the VA examination, he specifically denied any relationship between headaches and dizziness, stating that they did not usually occur simultaneously.  The examiner diagnosed the Veteran with non-prostrating, non-migraine headaches and found that his dizziness had not been narrowed down to a specific etiology.  He concluded that there did not appear to be any relationship between the Veteran's headaches and dizziness, as his dizziness appeared to be transient and related to postural changes as opposed to any neurological process.  He added that there was no specific condition for which to relate the Veteran's sporadic headache complaints in service.

In a January 2013 addendum, the VA examiner again opined that, after reviewing the Veteran's service treatment records, it appeared that his dizziness was transient and postural change-related, and not related to any neurological process or headaches in service.  He observed that the service treatment records showed that the Veteran had an acute upper respiratory infection/febrile illness in January 1969 that had multiple constitutional symptoms, including body aches, headache and sore throat.  He further noted that after the acute illness, there were no further mentions of recurrent/chronic complaints related to the illness or headaches.  He added that the Veteran specifically denied headaches and dizzy spells during his separation examination.  

In a February 2013 addendum to the VA ear, nose and throat examination, the examiner wrote that current medical literature would not support the Veteran's current complaints of dizziness secondary to headaches noted during service.  He added that the service treatment records failed to substantiate complaints of, or treatment for dizziness.  He also said that he failed to find any evidence of a vestibular disorder and found that it was less likely than not that any vestibular disorder manifested by symptoms of dizziness might be related to military service or headaches noted during service.

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for dizziness.  The probative medical evidence fails to establish any nexus between any current dizziness and the Veteran's military service.  No medical professional has provided an opinion relating the Veteran's claimed dizziness to military service, to include his headaches during brief afebrile illnesses.  Significantly, dizziness is a symptom, not a condition or disorder in and of itself.  As noted above, there has been no probative evidence to show that the Veteran has been diagnosed with a specific condition that results in dizziness.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, to the extent that the Veteran's claims a continuity of dizziness since service, the Board notes that dizziness is not a chronic condition according to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, supra.  Additionally, although the claims folder contains VA treatment records dated as early as 2001, there are no reports of, or treatment for dizziness at that time.  

As noted above, the Veteran has consistently reported that he did not begin to experience dizziness until approximately 2009, some 40 years after service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint or diagnosis concerning dizziness is evidence that weighs against the Veteran's claim.  

In addition to the medical evidence, the Board has also considered the statements of the Veteran as to the cause of his dizziness.  As noted above, the Veteran is not competent to report as to medical matters.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for dizziness.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, supra; Ortiz v. Principi , supra.


Entitlement to service connection for left eye corneal opacity.

The Veteran argues that his left eye disorder was a result of having jumped in a fox hole during service and getting dirt in his eye.

Review of the service treatment records reveals no evidence of any complaints of, treatment for, or a diagnosis of a left eye disorder.  During his December 1969 separation examination, although the Veteran endorsed "eye trouble," the clinical evaluation demonstrated normal findings.

During a VA eye examination in October 2012, the Veteran reported that a steel object had penetrated his cornea in 1995, many years after service.  A secondary cataract was removed at that time, along with repair of a corneal laceration.  The VA examiner diagnosed the Veteran as having bilateral corneal scars, resulting from a childhood injury, and left eye pseudophakia (an intraocular lens).  He opined that neither condition was related to military service.

The preponderance of the evidence is against granting the Veteran's claim of entitlement to service connection for left eye corneal opacity.  As discussed above, the service treatment records are devoid of evidence of, treatment for, or a diagnosis of a left eye disorder in service.  Moreover, there is no probative or competent evidence of a nexus between the current disorders and military service.  The Board finds the VA examiner's report regarding the etiology of the Veteran's eye disorders to be the most probative evidence of record.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  However, the Veteran is not competent to express an opinion requiring medical expertise. 

The preponderance of the evidence is against the claim of entitlement to service connection for left eye corneal opacity; the appeal is denied.  See Gilbert v. Derwinski, supra; Ortiz v. Principi , supra.







ORDER

Entitlement to service connection for Parkinson's disease, claimed as a result of herbicide exposure, for purposes of entitlement to retroactive benefits is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for left eye corneal opacity is denied.


REMAND

In February 2013, the Veteran was afforded a VA PTSD examination and the examiner opined that the Veteran did not have a diagnosis of PTSD according to the criteria of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  In November 2013, the Veteran submitted a page from his Dallas VAMC treatment records, showing a diagnosis of PTSD, but without a treatment date.  Accordingly, remand is necessary for clarification and updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available Dallas VA treatment records pertaining to treatment for an acquired psychiatric disorder, to include PTSD and depression, since April 2013 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  If deemed appropriate after receipt of additional VA medical records, consider whether the Veteran should be accorded a new VA examination in accordance with VA protocols. 

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


